Citation Nr: 1216358	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  00-10 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence to reopen a claim for service connection for bilateral pes planus has been received. 


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from September 1976 to April 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in which the RO, in pertinent part, denied the Veteran's application to reopen a claim for service connection for bilateral pes planus.  Jurisdiction of the claims file was later transferred to the RO in Houston, Texas.

The appeal was previously before the Board in July 2001.  At that time, the Board issued a decision denying the Veteran's application to reopen the claim for service connection.  The Veteran, in turn, appealed to the United States Court of Appeals for Veterans Claims (the Court).  In July 2002, counsel for VA's Secretary and the Veteran's prior attorney (the parties) filed a Joint Motion for Remand with the Court.  By Order dated later that month, the Court granted the motion, vacating the Board's decision and remanding the matter to the Board for proceedings consistent with the Joint Motion.  In July 2003 and January 2007, the Board remanded the claim to the RO for additional development.  

After completion of the requested development, the RO returned the matter to the Board.  In February 2011, the Board issued a decision denying the Veteran's application to reopen the claim.  The Veteran appealed to the Court and a Joint Motion was filed in December 2011.  The Court granted the motion by Order dated later that same month.  

The record reflects that the Veteran was previously represented by the Disabled American Veterans (DAV), as reflected in a June 2002 VA Form 21-22.  In November 2004, Ms. Lieberman entered her appearance on behalf of the Veteran and submitted an Agreement for Legal Representation that was signed by the Veteran.  The Board has recognized the change in representation.  


The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the December 2011 Joint Motion, the parties pointed out that certain correspondence was mailed to the Veteran's prior representative, DAV, instead of his current attorney, Ms. Lieberman.  Specifically, a November 15, 2005 letter, an August 21, 2006 supplemental statement of the case (SSOC), and the Board's January 30, 2007 decision and remand were mailed to DAV instead of Ms. Lieberman.  The Board points out that the August 2006 SSOC does not relate to the issue on appeal, however, the remaining documents pertain to the current appeal.  Therefore, to correct any potential due process deficiency, a remand is necessary so that the Veteran's attorney can be provided with copies of these documents.

In March 2012, the Board received a letter from the Veteran's attorney requesting that the appeal be remanded so that the RO could also attempt to obtain the Veteran's service records.  She noted that the Veteran asserts that all of his service medical records are missing except for his entrance and exit examinations and that he was told that the records were destroyed in the fire at the National Personnel Records Center (NPRC) in 1973 even though he did not enter service until 1976.

The Board notes that the Veteran's service medical records were requested and obtained from the NPRC in August 1990.  The records included entrance and exit examinations as well as several records of treatment for medical problems during service and his dental records.  The Veteran previously asserted that he spent 30-days at a hospital in Frankfurt, Germany for treatment of alcoholism.  During that time, he said that he was also treated for pes planus.  In September 1999, the RO requested any medical treatment records for the Veteran from the U.S. Army hospital in Frankfort, Germany and was notified that the available records had already been sent to the VA.  In January 2003, the RO made another request for all of the Veteran's medical and dental records, but was notified that all medical and dental records had already been mailed.  Therefore, after repeated requests from the RO, it appears that all of the Veteran's available service medical records have been obtained and that any further efforts in this regard would be futile.  

The Board points out that the Veteran has also asserted that he received a permanent physical profile for bilateral pes planus.  Although the Veteran's available service medical records have been obtained, his military personnel records have not.  These records might contain reference to his physical profile or, possibly, any hospitalization.  Therefore, on remand, the RO should obtain the Veteran's military personnel records.

Accordingly, the case is REMANDED for the following action:

1.  Send copies of the following documents to the Veteran's attorney, Ms. Lieberman:  a November 15, 2005 letter from the AMC to the Veteran; the August 21, 2006 SSOC; and the January 30, 2007 Board decision and remand.  If Ms. Lieberman no longer represents the Veteran, please send copies of the documents to the Veteran's current representative of record.  

2.  Request all of the Veteran's military personnel records.  

3.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


